—Judgment unanimously affirmed without costs. Memorandum: Petitioners, all employees of Erie Community College (ECC), were appointed or elected to membership on the board of the Faculty-Student Association on the basis of their college employment. They were named as defendants in a lawsuit in U.S. District Court arising from actions taken on behalf of the Association. Supreme Court properly granted their CPLR article 78 petition requiring respondent Erie County, the sponsor of ECC, to defend them in the underlying action. Petitioners are within the broad definition of employee in Education Law § 6308 (1) and thus are entitled to a defense by respondent Erie County in the Federal action under Education Law § 6308 (2) (a). (Appeal from Judgment of Supreme Court, Erie County, Glownia, J.—Article 78.) Present—Pine, J. P., Lawton, Fallon, Doerr and Davis, JJ.